ALLOWANCE
Claims 1-4, 6-10, 13-16, 18-22, and 25-31 are allowed.

Reasons for Allowance
On March 2, 2021, the Patent Trial and Appeal Board (“the Board”) reversed all previously outstanding rejections of all claims pending in the application. See Ex parte Boettcher (Appeal 2020-005247). As the basis for its decision reversing the anticipation rejection, the Board stated that the cited references do not actually disclose the threshold magnitude of movement nor the lighting levels as being related to any determination of the motion magnitude threshold. See Id. at 6. Because the Board’s decision is binding on the Examiner, the Examiner has no further comment on this single threshold and the ability to have a magnitude above or below it.
The Examiner is bound by official procedure not to “regard such a reversal as a challenge to make a new search to uncover other and better references,” and further bound by official procedure not to reopen prosecution without “specific knowledge of the existence of a particular reference or references which indicate nonpatentability of any of the appealed claims.” See MPEP § 1214.04 (emphasis added). Since the Office limits the universe of applicable prior art at this stage to that which is already in the Examiner’s mind, and does not allow the Examiner to “make a new search to uncover other and better references” MPEP § 1214.04, the reasons for allowance are limited to those set forth by the Board in the aforementioned appeal.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas Klicos whose telephone number is (571)270-5889.  The examiner can normally be reached on Mon-Fri 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Nicholas Klicos/
Primary Examiner, Art Unit 2142